Citation Nr: 0109145	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00 - 08 435	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  He served in the Republic of Vietnam, although the 
dates of such service have not been verified.  The veteran 
also served with the Missouri Army National Guard from July 
1972 until retirement in February 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran served on active duty from October 1967 to May 
1969, and claims service in the Republic of Vietnam from 
March 1968 to May 1969.  His military occupational specialty 
(MOS) throughout his period of active service was Cook (94B).  
He was not wounded, received no combat awards or decorations 
for valor, and there is no documentary evidence currently 
associated with the record which establishes that he engaged 
in combat against the enemy.  The veteran contends that he 
served in combat with D Co., 4th Infantry, 199th Light 
Infantry Brigade from March 1968 to May 1969, and further 
contends that, although he had an MOS as a cook, he was 
required to do other duty, such as stand perimeter guard, go 
on convoys, and assist with defending the base to which he 
was assigned.  In addition, the veteran has submitted morning 
reports which show that he was transferred back and forth 
from Headquarters, 199th Infantry Brigade, to the 
Headquarters and Headquarters Company, 199th Infantry 
Brigade, during the period from March 1968 to March 1969.  

The veteran has submitted a stressor letter and an affidavit 
in which he contends that he experienced several specific 
stressors while serving in Vietnam, to include: (1) While he 
was undergoing incountry training on March 26, 1968, an 
individual accidentally dropped a grenade, the training 
sergeant threw himself over the grenade, which exploded, 
killing the sergeant and showering the claimant with parts of 
his body; (2) While traveling by convoy with the 90th 
Replacement Unit to set up a field mess tent, the convoy was 
attacked with mortar and small arms fire for approximately 
four hours, and some deaths or injuries were sustained before 
the attackers were driven away by Cobra gunships; (3) While 
over at the 90th Replacement Unit, he saw body parts strewn 
around by a helicopter, which sucked up bodies like a vacuum, 
chopped them up, and spread them over the ground; and (4) 
While in a graveyard outside of town, mortar fire struck the 
graves, causing bodies and body parts to be thown over the 
claimant.  It is noted that the dates and locations of those 
stressful incidents, and the names and units of those killed 
or wounded were not provided.

Where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this evidence.  
MANUAL M21-1, Part VI, 7.46(f)(2).  This includes providing 
the claimed stressor information to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  While copies of unit records and morning 
reports have been obtained from USASCRUR by the veteran and 
his representative, such evidence is not adequate to 
substantiate the veteran's claim that he engaged in combat 
against the enemy, or to establish that he was assigned to 
the 90th Replacement Unit; or that he served in combat with 
the 90th Replacement Unit; and none of the veteran's claimed 
stressors have been verified.  Also, the unit records 
obtained cover only the period from June 1968 to April 1969, 
excluding the period to which the veteran's claimed incountry 
training stressor occurred (March 26, 1968).  It was further 
noted that USASCRUR can only verify specific combat incidents 
recalled by the veteran; that he must provide the "who, 
what, where and when" of each alleged combat stressor; and 
that in order to provide further research concerning specific 
combat incidents and stressors, the veteran must provide the 
dates of the incident to within seven days, the type and 
location of the incident, numbers and full names of 
casualties, unit designations to the company level, and other 
units involved.  

Where verification is done the RO must allow the veteran to 
supplement his statement and reevaluate it if USASCRUR is 
able to verify some, but not all, of the stressor 
information, or suggests additional sources for verification.  
See Cohen v. Brown, 10 Vet. App. 128, 148-149 (1997), citing 
Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993)  In this 
case, it was indicated by USASCRUR that morning reports used 
to verify daily personnel actions such as wounded, killed, or 
missing in action, or transfers, could be obtained from the 
National Personnel Records Center (NPRC)  or the National 
Archives and Records Administration (NARA), but relevant unit 
designations at the company and battalions were required for 
such inquiries.  

The RO must notify the veteran in writing that attempts to 
verify his claimed stressors through USASCRUR were 
unavailing; that he has the right to supplement his stressor 
statements or submit additional evidence; that he must 
provide the "who, what, where and when" of each alleged 
combat stressor; and that in order to provide further 
research concerning specific combat incidents and stressors, 
the veteran must provide the dates of the incident to within 
seven days, the type and location of the incident, numbers 
and full names of casualties, unit designations to the 
company level, and other units involved.  After providing the 
veteran a reasonable period in which to respond, the RO must 
again seek verification of the veteran's claimed stressors 
from USASCRUR.  Further, the RO must provide the veteran's 
exact unit assignments in Vietnam and the dates of his 
service in those units to the NPRC and the NARA with a 
request that those facilities each make a search for morning 
reports from the veteran's unit during the period of his 
Vietnam service.  

As of the time this case was transferred to the Board, the RO 
had not been successful in communicating to the NPRC that it 
required the veteran's service administrative records (DA 
Form-20 and 201 file) from his period of active service, and 
that the records already provided by that facility were those 
arising from his lengthy period of Missouri Army National 
Guard service.  The RO must continue to seek the veteran's 
service administrative records, to include his DA Form-20 and 
201 file, from all potential sources.  

Although the veteran is shown to have served with Co. C, 
110th Engineering Battalion (Combat), Missouri Army National 
Guard, from July 1972 until retirement in February 1991, only 
a single report of periodic medical examination in October 
1987 is associated with his reserve records.  In addition, he 
has alleged that he had to retire from the Missouri Army 
National Guard in 1989 due to disability.  It seems 
reasonable to assume that the veteran did not enter Army 
National Guard service, serve for 19 years with numerous 
periods of active duty for training, and retire for 
disability without there being medical records from that 
period in addition to the single report of periodic medical 
examination in October 1987.  The veteran should be informed 
of the absence of any other Army National Guard medical 
records and asked to provide copies of any such documents in 
his possession, particularly any such records submitted in 
connection with his disability retirement.  The RO should ask 
the U.S. Army Reserve Personnel Center (ARPERCEN) to make a 
further search for medical records of the veteran from his 
period of Missouri Army National Guard service between 1972 
and 1991.  

The veteran has alleged that he has been "on disability" 
since his heart attack in 1990.  The RO should ascertain 
whether the veteran is in receipt of Social Security 
Administration (SSA) disability benefits and, if so, all 
administrative law judge decisions, award letters, and all 
medical records relied upon by that agency must be obtained 
and associated with the claims folder.  

When the above-described development has been completed, the 
veteran should be afforded another special VA psychiatric 
examination by psychiatrist capable of diagnosing and 
evaluating PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The claim is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for PTSD 
or any other psychiatric disability since 
service separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  The veteran should be asked to 
submit copies of any service 
administrative records from his period of 
active service, or any reserve medical 
records or examinations in his 
possession.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Kansas City, since December 
1997.  

2.  The RO should continue to seek the 
veteran's service administrative records, 
to include his DA Form-20 and 201 file, 
from the NPRC and all other potential 
sources.  The RO should ask the U.S. Army 
Reserve Personnel Center (ARPERCEN) to 
make a further search for medical records 
of the veteran from his period of 
Missouri Army National Guard service 
between 1972 and 1991.  Further, the RO 
must provide the veteran's exact unit 
assignments in Vietnam and the dates of 
his service in those units to the NPRC 
and the NARA with a request that those 
facilities each make a search for morning 
reports from the veteran's unit during 
the period of his Vietnam service.  

3.  The RO should ascertain whether the 
veteran is in receipt of Social Security 
Administration (SSA) disability benefits 
and, if so, all administrative law judge 
decisions, award letters, and all medical 
records relied upon by that agency must 
be obtained and associated with the 
claims folder.  

4.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

5.  Thereafter, a complete description of 
the veteran's "stressor" stories, 
including copies of any and all responses 
received to stressor development letters, 
and any other evidence which makes 
reference to any traumatic experiences 
while serving on active duty in the 
Republic of Vietnam, together with a copy 
of the veteran's DD Form 214, and his 
complete service administrative records, 
including his DA Form 20 and 201 file, if 
available, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  USASCRUR should 
further be asked to provide any unit 
histories, casualty reports, morning 
reports, or chronologies in its 
possession pertaining to casualties in D 
Co., 4th Infantry, 199th Light Infantry 
Brigade, and the Headquarters and 
Headquarters Company, 199th Light 
Infantry Brigade, during the period from 
March 1968 through May 1969.  If USASCRUR 
requests additional or clarifying 
information, all such information should 
be promptly obtained by the RO and 
provided, in compliance with the duty to 
assist.  

6.  Upon completion of the foregoing, the 
veteran should be afforded a special VA 
psychiatric evaluation by a panel of two 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The examination is to be 
conducted in accordance with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and all 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present.  The claims file must be made 
available to and be reviewed by the 
examining psychiatrists prior to the 
examination.  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiners are 
hereby notified that only the verified 
history detailed in the report provided 
by the USASCRUR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiners believe that PTSD is the 
appropriate diagnosis, they must specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report, the 
service medical and administrative 
records, or verified by the RO is (are) 
responsible for their conclusion.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  The 
examiners must assign a Global Assessment 
of Functioning Score which is consistent 
with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and explain 
what the assigned score means.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that any diagnosis of PTSD was 
based on the verified record history 
provided by the USASCRUR and/or the RO.  
If the VA psychiatric examiners relied 
upon a history which was not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any other development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented prior to returning 
the case to the Board.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for PTSD, in light of 
the additional evidence obtained.  

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains denied, the appellant 
and his attorney should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).










































 



